Citation Nr: 9918481	
Decision Date: 07/06/99    Archive Date: 07/15/99

DOCKET NO.  96-48 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE
Entitlement to a compensable evaluation from an original 
claim for service connection for residuals of a scrotum 
wound.  


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from September 1964 
to September 1968.  

This appeal came before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) St. Petersburg, Florida, Regional Office (RO), 
and it was remanded in May 1997 for additional development.  


The May 1997 remand also included the issue of entitlement to 
an evaluation greater than 10 percent for posttraumatic 
stress disorder (PTSD).  Following a March 1998 VA 
psychiatric examination, the RO, in an April 1999 rating 
decision, granted a 30 percent evaluation for the PTSD.  The 
appellant subsequently signified in April 1999 that the 30 
percent evaluation satisfied his appeal as to his claim for 
an increased evaluation for PTSD.  Therefore, that issue is 
no longer before the Board for appellate consideration.  

In a statement dated in April 1997, the veteran raised 
additional issues that have not been addressed by the RO.  
These matters are referred to the RO for action as 
appropriate.


FINDING OF FACT

The appellant has residual pain associated with his scrotum 
wound.  


CONCLUSION OF LAW

The schedular criteria for a 10 percent evaluation for 
residuals of a scrotum wound are met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, Diagnostic Code 7804 
(1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant argues that he should be assigned a compensable 
evaluation for his residuals of a scrotum wound that result 
in discomfort.  Generally, claims for increased evaluations 
are considered to be well grounded.  When a claimant is 
awarded service connection for a disability and subsequently 
appeals the RO's initial assignment of a rating for that 
disability the claim continues to be well 

grounded as long as the rating schedule provides for a higher 
rating and the claim remains open.  Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995).  The Board is satisfied that all 
relevant facts pertaining to the appellant's claim for a 
compensable evaluation for residuals of a scrotum wound have 
been properly developed.  There is no indication of any 
additional pertinent records that have not been obtained.  No 
further assistance is required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1.  Moreover, each disability 
must be considered from the point of view of the veteran 
working or seeking work.  38 C.F.R. § 4.2.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Service medical records show that the appellant incurred 
multiple penetrating wounds as a result of a mortar explosion 
in April 1966, and was hospitalized in order to have the 
wounds cleaned and debrided.  Exploration of the scrotum 
revealed a hematocele, and the scrotum was closed with 
interrupted silk sutures, with a drain inserted.  

At an August 1997 VA examination of the testes, the appellant 
complained of frequent episodes of sharp left inguinal pain, 
but did not report any scrotal swelling.  On examination, 
both testes were noted to be descending, palpable, and firm 
to touch without any discernable masses.  A scrotal sonogram 
revealed normal testes except for a right hydrocele and a 
left varicocele.  The diagnosis was a right hydrocele and a 
left varicocele.  


An August 1995 rating decision granted service connection for 
residuals of a scrotum wound, and a noncompensable evaluation 
was assigned under Diagnostic Code 7805 from February 13, 
1995.  

Under 38 C.F.R. § 4.118, a 10 percent evaluation is assigned 
for a superficial scar under Diagnostic Code 7803 when it is 
poorly nourished, with repeated ulceration, or under 
Diagnostic Code 7804 when it is tender and painful on 
objective demonstration.  Scars may also be rated under 
Diagnostic Code 7805 as for limitation of function of the 
body part affected.  

Because the appellant has complaints of left inguinal pain 
associated with his scrotum wound, the Board finds that the 
evidence demonstrates that the residuals associated with that 
injury more nearly approximate the criteria for a 10 percent 
evaluation under Diagnostic Code 7804.  Therefore, under 
38 C.F.R. § 4.7, a 10 percent evaluation is warranted for 
residuals of a scrotum wound.  


ORDER

A 10 percent evaluation is granted for residuals of a scrotum 
wound, subject to the laws and regulations governing the 
award of monetary benefits.  


		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

 

